Title: To Alexander Hamilton from Aaron Ogden, 5 October 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Eliz. Town October 5. 1799
          
          A deserter by the name of Nicholas Potter, from Captain Henry’s company of artillery is now confined in my quarter guard, he having been delivered up to me—May I have permission to forward him to Governors Island, or what is your pleasure concerning him—He offers to engage himself in the 11. regiment to serve during the existing differences with the French Republic—He is in appearance a very good man, he has good connections who are desirous to have him here in my regiment—and one who is very responsible Offers himself to be security that he will not again leave the service—if he does they will retake him or pay all expences that may attend the taking him up—I do not believe that he will again leave the service—and am willing to receive him, from the peculiar circumstances of his case—I have promised the parties to make this application to you but gave them no encouragement of success—
          I have the honor to be with the greatest respect.
          
            Aaron Ogden
          
          Major General Alexander Hamilton.
        